REORGANIZATION AGREEMENT

AMENDMENT NO. 2




This Amendment (“Amendment”) dated October 22, 2012 is to that Reorganization
Agreement entered into made as of June 11, 2011, by and between LCTI Low Carbon
Technologies International, Inc., a British Columbia corporation (“LCTI”) and
Stalar 2, Inc., a Delaware corporation (the “Company”).




1.

Conflict.  In the event there is a conflict between the terms of the original
Reorganization Agreement, the terms of this Amendment shall control any
interpretation.  Unless this Amendment expressly amends or supplements the
language of the Reorganization Agreement, the original terms of the
Reorganization Agreement shall remain in full force and effect.  Unless
otherwise defined in this Amendment, terms defined in the Reorganization
Agreement shall be similarly defined herein.




2.

Section 5 of the Reorganization Agreement is hereby amended to read as follows:




“5.

Timing of Closing.  The Closing shall occur upon the satisfaction of the
conditions set forth in this Agreement and upon instructions from the parties
hereto to the Escrow Agent.  The delivery into escrow of the Escrowed Stalar
Shares and the Escrowed LCTI Shares shall occur immediately upon execution of
this Agreement.  The Closing Date shall be mutually agreed upon by the parties,
but shall occur as soon as possible after the execution of this Agreement and
upon completion of the amendment to the Articles of Incorporation and completion
of the audited LCTI-Wyoming financial statements, unless the Escrow Agent
receives instructions otherwise from the parties or notice from a party that the
conditions set forth herein have not occurred.  In the event the Closing does
not occur on or before December 31, 2012 or upon mutual written instructions
from the Parties hereto, (i) the Escrow Agent shall return the Escrowed Stalar
Shares to Stalar and (ii) the Escrow Agent shall return the Escrowed LCTI Shares
to LCTI.”




IN WITNESS WHEREOF, each party hereto has caused this Amendment to be executed
in its name by a duly authorized officer as of the day and year first above
written.




LCTI LOW CARBON INTERNATIONAL, INC.




By: __________________________________

Scott Jarnagin, President and Chief Executive Officer




STALAR 2, INC.




By: __________________________________

Steven R. Fox, President and Chief Executive Officer





0





